Citation Nr: 0526568	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, and the Appeals Management Center (AMC) in 
Washington, D.C.  This case was remanded in March 2004 and 
now returns to the Board for appellate review.

The Board observes that, throughout the appeal period, the 
veteran has been granted increased ratings for her bronchial 
asthma, which is now currently evaluated as 60 percent 
disabling.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the benefit sought on appeal has not been 
fully granted, and since the veteran did not withdraw her 
claim of entitlement to a higher initial rating for her 
service-connected bronchial asthma, the matter remains before 
the Board for appellate review.

As noted in the Board's remand of March 2004, the appellant 
has raised claims of entitlement to a psychiatric disability 
and entitlement to a total rating based on unemployability.  
The RO has taken no action on these claims.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Bronchial asthma is manifested by one instance of FEV1 at 
45 percent predicted and required intermittent courses of the 
corticosteroid Prednisone, without evidence of FEV1 or 
FEV1/FVC less than 40 percent predicted, more than one attack 
per week with episodes of respiratory failure, or required 
daily use of systemic, oral or parenteral, high dose 
corticosteroids or immuno-suppressive medications.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent 
for bronchial asthma have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board notes at the outset that the veteran claimed 
entitlement to service connection for a lung disability and 
shortness of breath in a November 2000 statement.  A December 
2001 rating decision, issued in January 2002, granted service 
connection for bronchial asthma, evaluated as 10 percent 
disabling.  The veteran then appealed with respect to the 
propriety of the initially assigned rating to her bronchial 
asthma.  The Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of her concomitant 
responsibilities in the development of her claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  However, in this case, 
the veteran was not provided notice of the VCAA provisions in 
connection with her original service connection claim.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court of Appeals for Veterans Claims (Court) set out 
that the claimant need only be provided VCAA notice and an 
appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
March 2004, the veteran's initial rating claim was 
readjudicated and rating decision and a supplemental 
statement of the case were provided to the veteran in April 
2005, such that she had the opportunity to respond to remedial 
VCAA notice.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter informed the 
veteran that, to establish entitlement to an increased 
evaluation for her service-connected disability, the evidence 
must show that such condition has gotten worse.

Second, the claimant must be informed of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The March 
2004 letter advised the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  Such letter also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  The 
veteran was further informed that VA would attempt to obtain 
private records if she completed and returned VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2004 letter advised the veteran that she 
should identify all VA treatment she had received.  She was 
also informed that if she completed, signed, and returned VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, VA would attempt to obtain her private 
medical records.  The letter indicated that she must provide 
enough identifying information about her records so VA can 
request them from the appropriate facility.  She was also 
informed that it was her responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter advised the 
veteran that if there was any other evidence of information 
that she believed would support her claim, to inform VA, and 
if she had any evidence in her possession that pertained to 
her claim, to send it to VA.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claim, and she has been made aware 
of how VA would assist her in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
She has also been afforded VA examinations in May 2001 and 
April 2004 for the purpose of adjudicating her claim.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran served on active duty from August 1999 to October 
2000 in the United States Marine Corps.

In a rating decision dated in December 2001, issued in 
January 2002, the RO granted service connection for bronchial 
asthma, evaluated as 10 percent disabling, effective October 
18, 2000.  Thereafter, the veteran appealed with respect to 
the propriety of the initially assigned rating.  In a 
November 2002 rating decision, the RO granted an increase, to 
30 percent, for bronchial asthma, effective October 18, 2000.  
In March 2004, the Board remanded this case for additional 
development and, subsequent to such development, the AMC 
issued a rating decision in April 2005 granting an increase, 
to 60 percent, for bronchial asthma, effective October 18, 
2000.

Prior to the veteran's discharge, on October 11, 2000, a 
pulmonary function test showed FVC 76 percent predicted and 
FEV1 62 percent predicted.  On October 16, 2000, a pulmonary 
function test revealed FVC 60 percent predicted and FEV1 45 
percent predicted.  

A May 2001 VA general medical examination reflects that the 
veteran had been hospitalized 8 to 9 months previously for a 
combination of asthma and pneumonia.  Since that time, the 
veteran complained of anterior chest tightness, a cough all 
day and night, sore throat, lack of sleep secondary to her 
cough, vomiting secondary to her cough, and increased weight 
gain of 10 to 15 pounds.  The veteran was on Prednisone 60 
milligrams a day for her asthma.  

During service, the veteran was hospitalized with a diagnosis 
of bilateral infiltrate pneumonia with reactive airway 
disease, resolving after five days of azithromycin therapy.  
The veteran had a pulmonary function test done in September 
2000, which shoed her FVC 60 percent predicted, FEV1 60 
percent predicted, FVC 59 percent predicted, and PEF 77 
percent predicted.  

Upon physical examination, the veteran there was no 
inflammation of the pharynx and no evidence of tonsillar 
enlargement.  The veteran had a very mild allergic rhinitis.  
There was no tenderness or pressure over her sinuses.  
Regarding her lungs, the veteran had mild inspiratory and 
expiratory wheezing that were scattered throughout both lung 
fields to a minimal degree.  Apparently, the veteran had 
improved since being placed on Prednisone.  The veteran was 
diagnosed with allergic rhinitis and bronchial asthma.  

A May 2001 VA respiratory examination report again noted the 
veteran's in-service hospitalization.  At the time of the 
examination, the veteran was seeing her private physician, 
who recently placed her on Prednisone for her wheezing and 
shortness of breath.  She has been told that she has asthma.  
The veteran complained of colds, night sweats, but has not 
taken her temperature.  She had a weight gain of 10 to 15 
pounds since she had pneumonia.  The veteran stated that she 
had daytime hypersomnolence and no hemoptysis.  She was 
currently on Prednisone 60 milligrams a day after failure 
with Combivent.  Upon listening to the veteran's lungs, she 
had very mild wheezing, both inspiratory and expiratory, 
scattered throughout both lung fields.  The diagnosis was 
bronchial asthma.  

Prescription labels submitted by the veteran indicate that 
she had been prescribed Prednisone, guiatuss, Albuterol, 
ipratropium, hydrocodone, and methylpred in July 2001.

In August 2001, the VA examiner who conducted the May 2001 
examination was requested to perform a pulmonary function 
test.  Such results were as follows: FVC 68 percent pre-drug 
predicted, 78 percent post-drug predicted; FEV1 66 percent 
pre-drug predicted, 77 percent post-drug predicted; and FEF 
57 percent pre-drug predicted, 68 percent post-drug 
predicted. 

An October 2001 record from Dr. R.D. shows that the veteran 
was currently on Prednisone and Combivent.  Pulmonary 
function testing revealed an FEV1 of 2.4 liters.  Dr. R.D. 
stated that the pulmonary impression was that the veteran had 
allergic persistent asthmatic bronchitis, possibly 
exacerbated by gastroesophagael reflux disease (GERD) and 
post-nasal drip.  It was possible that the veteran also had a 
component of exercise induced asthma.  Dr. R.D. prescribed 
Advair and informed the veteran to use her Combivent only as 
needed.  

A November 2001 record from Dr. E.D. reflects that the 
veteran related a 2 year history of nasal congestion, 
rhinorrhea, sneezing, lacrimation, and intermittent bouts of 
wheezing, dyspnea, and chest tightness.  Dr. E.D. stated that 
the difficulties in the past had been of sufficient severity 
to require supplemental oral steroids as well as occasional 
emergency department nebulizer treatment.  The veteran 
currently used Advair supplemented with Combivent.  Pulmonary 
function tests showed no change following inhalation of a 
bronchodilating agent.  Values were well within normal limits 
for the veteran's age and height without evidence of fixed or 
reversible expiratory obstruction.  For nasal symptoms, Dr. 
E.D. prescribed Flonase and reviewed the proper usage of 
topical steroid nasal sprays with the veteran.  Also in 
November 2001, a note indicated that the veteran was out of 
work for 3 days due to her asthma.  

In January 2002, the veteran returned to Dr. E.D.  It was 
recorded that the veteran had been on a course of Prednisone 
and was currently taking Advair supplemented with Combivent.  
It was noted that the veteran had sufficient difficulties to 
require a visit to the emergency department approximately 4 
months ago for a nebulizer treatment and a course of Medrol.  
Dr. E.D. diagnosed bronchial asthma.  

A March 2002 record from Dr. I.P. shows that the veteran was 
taking Albuterol and Combivent.  She had also been on Advair 
and Prednisone at times.  The veteran was on Flonase for 
post-nasal drip.  Pulmonary function testing revealed FVC 82 
percent predicted, FEV1 83 percent predicted, and FEVI/FVC 
101 percent predicted.  Dr. I.P. prescribed Advair and 
discontinued Combivent.  The veteran was directed to continue 
with Albuterol on an as needed basis.  Dr. I.P. also changed 
the Flonase to Nasonex.  In April 2002, Dr. I.P. saw the 
veteran again.  Pulmonary function testing showed FVC 86 
percent predicted, FEV1 88 percent predicted., and FEV1/FVC 
98 percent predicted.  Dr. I.P. noted that the veteran was 
doing well on her current medications.  

Private medical records reflect that the veteran was seen at 
Unity Health System Emergency Department in February 2002 and 
May 2002 for an asthma exacerbation.  In February 2002, it 
was recorded that the veteran currently took Advair and 
Combivent.  In May 2002, it was noted that the veteran's 
current medications included Advair, Albuterol, and Nasonex.  
In both instances, she was treated with nebulizers of 
Albuterol and Atrovent.  

An April 2004 VA examination shows that the veteran was 
diagnosed in 2000 with bronchial asthma.  The veteran stated 
that, over the last couple of years, her asthma had not been 
well controlled and she had several visits to the emergency 
room, but no further intubation was required.  The veteran 
had been on several regimes of medications with steroids.  
She stated that she was on placed on an increased dose of 
Advair and had not had any further asthma exacerbations since 
last May.  The veteran indicated that she was terminated from 
her job with the airport because of missing about 20 sick 
days out of 6 months due to her asthma.  

The veteran stated that she was on Albuterol inhaler 2 puffs 
every 4 hours as occasion requires, Advair 550 twice a day, 
and nebulizers.  She reported that she was seeking employment 
and would be able to do desk work, but, because of her 
asthma, she would not be able to work outside because of the 
pollens and could not work around animals or dust.   The 
veteran had been on Prednisone multiple times over the last 4 
years and was currently on Advair, which contains steroids.  

Pulmonary function testing showed no significant disease.  
The results included the following: FVC 83 percent predicted, 
FEV1 91 percent predicted, and FEV1/FVC 110 percent 
predicted.  The examiner diagnosed asthma and indicated that 
the veteran seemed to be well controlled since her dosage of 
Advair had been increased.  The veteran was looking for 
employment, but was not successful at the time of the 
examination.  The examiner opined that the veteran is 
employable, although her occupation was going to be limited 
due to environmental issues that would cause exacerbations of 
her asthma.  

An August 2004 addendum indicated that the veteran's 
pulmonary function test showed that she had no significant 
disease.  The veteran's effort was good and there was no 
significant degree of obstructive or restrictive disease 
prebronchodilation.  If she was given bronchodilators post 
test this would not change the results.  In November 2004 the 
examiner indicated that Advair was an inhaler with contained 
a steroid component and had a systemic effect.

Documentation obtained from MedLine reflects that Prednisone 
is a corticosteroid and Advair included an inhaled 
corticosteroid.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  

The veteran is service-connected for bronchial asthma, 
evaluated as 60 percent disabling pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  She contends that she sees a 
physician at least once a month for her asthma symptoms and 
uses anti-inflammatory medical and an oral bronchodilator.  
The veteran also claims that she experiences asthma attacks 
and cannot work due to her service-connected bronchial 
asthma.  As such, she contends that she is entitled to an 
initial rating in excess of 60 percent for her service-
connected bronchial asthma.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected bronchial asthma.  

Pursuant to Diagnostic Code 6602, a 60 percent evaluation 
requires FEV1 of 40-55 percent predicted, or; FEV1/FVC of 40-
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for FEV1 
less than 40 percent predicted, or; FEV1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2004).

The veteran is currently in receipt of a 60 percent rating 
under Diagnostic Code 6602.  The evidence of record 
demonstrates that, in October 2000, the veteran's FEV1 was 45 
percent predicted and, currently, she requires intermittent 
courses of the corticosteroid Prednisone.  However, for the 
following reasons, the Board finds that the veteran is not 
entitled to an initial evaluation in excess of 60 percent for 
service-connected bronchial asthma.

Initially, the Board observes that the veteran's FEV1 and 
FEV1/FVC have never been less than 40 percent predicted.  
Also, while the veteran has had bronchial asthma 
exacerbations that required emergency care, there is no 
evidence that she has more than one attack per week with 
episodes of respiratory failure.  The Board notes that the 
veteran has intermittent oral Prednisone corticosteroid 
treatments as well as daily inhalation therapy with Advair, 
which contains a steroid component and has a systemic effect.  
However, the veteran's use of Prednisone is only intermittent 
and she does not require the daily use of systemic, oral or 
parenteral, high dose corticosteroids or immuno-suppressive 
medications.  As such, the veteran is not entitled to an 
initial evaluation in excess of 60 percent for service-
connected bronchial asthma.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
bronchial asthma, as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for bronchial asthma or show 
that such is unusually manifested.  There is no evidence that 
the veteran's bronchial asthma has rendered her unable to 
secure or follow a substantially gainful occupation.  The 
Board does acknowledge that the veteran reported at her April 
2004 VA examination that she was terminated from her job 
because of missing 20 days in 6 months due to her asthma; 
however, she also reported that she was currently seeking 
employment and the April 2004 VA examiner opined that the 
veteran is employable, although her occupation was going to 
be limited due to environmental issues that would cause 
exacerbations of her asthma.  As such, the medical evidence 
shows that any objective manifestations of the veteran's 
asthma are exactly those contemplated by the schedular 
criteria.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 60 percent for her service-connected 
bronchial asthma, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2004).


ORDER

An initial rating in excess of 60 percent for bronchial 
asthma is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


